Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 1 of 16




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

 DOUG LONGHINI,

             Plaintiff,
 v.

 J.S. PARTNERSHIP, LTD. and LIMON &
 CILANTRO LATIN AND PERUVIAN
 CUSINE, LLC,

         Defendants.
 ______________________________________/

                                             COMPLAINT

        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

 mobility-impaired individuals (hereinafter “Plaintiff”), sues J.S. PARTNERSHIP, LTD. and

 LIMON & CILANTRO LATIN AND PERUVIAN CUSINE, LLC (hereinafter “Defendants”),

 and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

        1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

 litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

 Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

        2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

 § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

        3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

 and may render declaratory judgment on the existence or nonexistence of any right under 42

 U.S.C. § 12181, et seq.

        4.         Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing
Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 2 of 16




 in Miami-Dade County, Florida, and is otherwise sui juris.

         5.       At all times material, Defendant, J.S. PARTNERSHIP, LTD., owned and operated

 a place of public accommodation at 7360 W 20th Avenue, Hialeah, Florida 33016 (hereinafter the

 “Commercial Property”) and conducted a substantial amount of business in that place of public

 accommodation in Miami-Dade, Florida.

         6.       At all times material, Defendant, J.S. PARTNERSHIP, LTD., was and is a Florida

 Limited Partnership, organized under the laws of the State of Florida, with its principal place of

 business in Miami, Florida.

         7.       At all times material, Defendant, LIMON & CILANTRO LATIN AND

 PERUVIAN CUSINE, LLC, owned and operated a commercial restaurant at 7380 W 20th

 Avenue, Hialeah, Florida 330161 (hereinafter the “Commercial Property”) and conducted a

 substantial amount of business in the place of public accommodation in Miami-Dade, Florida.

 LIMON & CILANTRO LATIN AND PERUVIAN CUSINE, LLC holds itself out to the public

 as “Limon & Cilantro Restaurant.”

         8.       At all times material, Defendant, LIMON & CILANTRO LATIN AND

 PERUVIAN CUSINE, LLC, was and is a Florida Limited Liability Company, organized under

 the laws of the State of Florida, with its principal place of business in Hialeah, Florida.

         9.       Venue is properly located in the Southern District of Florida because Defendant’s

 Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

 business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

 omissions giving rise to these claims occurred in Miami-Dade County, Florida.



 1
  This address is located within the commercial shopping center owned and operated by landlord Defendant, J.S.
 PARTNERSHIP, LTD., listed within the Landlord Defendant’s commercial shopping center listed at 7360 W 20th
 Avenue, Hialeah, Florida 33016.

                                                        2
Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 3 of 16




                                    FACTUAL ALLEGATIONS

        10.     Although over twenty-eight (28) years has passed since the effective date of Title

 III of the ADA, Defendant has yet to make its facilities accessible to individuals with disabilities.

        11.     Congress provided commercial businesses one and a half years to implement the

 Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

 publicity the ADA has received since 1990, Defendant continue to discriminate against people

 who are disabled in ways that block them from access and use of Defendant’s business and

 properties.

        12.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

 requires landlords and tenants to be liable for compliance.

        13.     Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

 pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

 has very limited use of his hands and cannot operate any mechanisms which require tight grasping

 or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

 without the use of a wheelchair. He is limited in his major life activities by such, including but

 not limited to walking, standing, grabbing, grasping and/or pinching.

        14.     Defendant, J.S. PARTNERSHIP, LTD., owns, operates and oversees the

 Commercial Property, its general parking lot and parking spots.

        15.     The subject Commercial Property is open to the public and is located in Miami

 Gardens, Miami-Dade County, Florida.

        16.     The individual Plaintiff visits the Commercial Property and business located within

 the Commercial Property, regularly, and returned to the Property to document the ADA barriers

 at the Commercial Property and business located within the Commercial Property on or about



                                                   3
Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 4 of 16




 March 17, 2021 encountering multiple violations of the ADA that directly affected his ability to

 use and enjoy the Commercial Property and business located therein. He often visits the

 Commercial Property and business located within the Commercial Property in order to avail

 himself of the goods and services offered there, and because it is approximately eighteen (18)

 miles from his residence, and is near his friends’ residences as well as other business he frequents

 as a patron. He plans to return to the Commercial Property and the business located within the

 Commercial Property within two (2) months of filing this Complaint, specifically on May 21,

 2021.

         17.    Plaintiff resides nearby in the same County and state as the Commercial Property

 and the business located within the Commercial Property, has regularly frequented the

 Defendants’ Commercial Property and the business located within the Commercial Property for

 the intended purposes because of the proximity to his and his friends’ residences and other

 business that he frequents as a patron, and intends to return to the Commercial Property and

 business located within the Commercial Property within two (2) months from the filing of this

 Complaint. Specifically, Plaintiff intends to revisit the Property on or before May 21, 2021.

         18.    The Plaintiff found the Commercial Property, and the business located within the

 Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

 barriers at the Commercial Property, and business located within the Commercial Property and

 wishes to continue his patronage and use of each of the premises.

         19.    The Plaintiff has encountered architectural barriers that are in violation of the ADA

 at the subject Commercial Property, and business located within the Commercial Property. The

 barriers to access at Defendant’s Commercial Property, and the business located within the

 Commercial Property has each denied or diminished Plaintiff’s ability to visit the Commercial



                                                  4
Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 5 of 16




 Property, and business located within the Commercial Property, and has endangered his safety in

 violation of the ADA. The barriers to access, which are set forth below, has likewise posed a risk

 of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

 similarly situated.

        20.     Defendants, J.S. PARTNERSHIP, LTD. and LIMON & CILANTRO LATIN

 AND PERUVIAN CUSINE, LLC, own and operate a place of public accommodation as defined

 by the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.

 Defendants, J.S. PARTNERSHIP, LTD. and LIMON & CILANTRO LATIN AND PERUVIAN

 CUSINE, LLC, are responsible for complying with the obligations of the ADA. The place of

 public accommodation that Defendant, J.S. PARTNERSHIP, LTD. and LIMON & CILANTRO

 LATIN AND PERUVIAN CUSINE, LLC, owns and/or operates is located at 7360 W 20th

 Avenue, Hialeah, Florida 33016.

        21.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

 described Commercial Property and the business located within the Commercial Property,

 including but not necessarily limited to the allegations in this Complaint. Plaintiff has reasonable

 grounds to believe that he will continue to be subjected to discrimination at the Commercial

 Property, and business located within the Commercial Property, in violation of the ADA. Plaintiff

 desires to visit the Commercial Property and business located therein, not only to avail himself of

 the goods and services available at the Commercial Property, and business located within the

 Commercial Property, but to assure himself that the Commercial Property and business located

 within the Commercial Property are in compliance with the ADA, so that he and others similarly

 situated will has full and equal enjoyment of the Commercial Property, and business located



                                                  5
Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 6 of 16




   within the Commercial Property without fear of discrimination.

          22.     Defendant, J.S. PARTNERSHIP, LTD., as landlord and owner of the Commercial

   Property Business, is responsible for all ADA violations listed in all Counts of this Complaint.

          23.     Defendants have discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property, and business located within the Commercial

   Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                  COUNT I – ADA VIOALTIONS
                                 AS TO J.S. PARTNERSHIP, LTD.

          24.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   23 above as though fully set forth herein.

          25.     Defendant, J.S. PARTNERSHIP, LTD., has discriminated, and continues to

   discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

   facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer employees

   and gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during

   his visit to the Commercial Property, include but are not limited to, the following:

      A. Parking

 i.   The required number of accessible parking spaces is not provided, violating Section 4.1.2(5a)

      and 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA Standards, whose resolution

      is readily achievable.

ii.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.


                                                    6
Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 7 of 16




iii.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The plaintiff had difficulty accessing the facility, as there are designated accessible parking

       spaces located too far from an accessible route to the facility. Violation: Some of the accessible

       parking spaces are not located on the shortest route to an accessible entrance, violating Section

       4.6.2 of the ADAAG and Section 208.3.1 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The plaintiff had difficulty exiting the vehicle, as an access aisle of the required width is not

       provided. Violation: There are accessible parking spaces that do not have compliant access

       aisles provided, violating Sections 4.1.2(5a) and 4.6.3 of the ADAAG and Section 502.3.1 of

       the 2010 ADA Standards, whose resolution is readily achievable.

       B. Entrance Access and Path of Travel

  i.   The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

       4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.



                                                      7
 Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 8 of 16




 iii.   The plaintiff could not enter tenant spaces without assistance, as the required level landing is

        not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

        doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

        the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 iv.    The plaintiff had difficulty entering tenant spaces without assistance, as the entrance

        thresholds are too high. Violation: There are threshold rises in excess of ½ inch at the tenant

        entrances, violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA

        Standards, whose resolution is readily achievable.

  v.    The plaintiff had difficulty traversing the path of travel, as it was not continuous and

        accessible. Violation: There are inaccessible routes between sections of the facility. These are

        violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections

        206.2.2, 303, 402 and 403, whose resolution is readily achievable.

 vi.    The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

        2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

        of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

vii.    The plaintiff could not traverse through areas of the facility, as the required 36” path is not

        provided. Violation: A continuous path of travel connecting all essential elements of the

        facility is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections

        206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

        Violation: There are curb ramps at the facility that contain excessive slopes, violating Section



                                                      8
Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 9 of 16




         4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

         resolution is readily achievable.

ix.      The plaintiff had difficulty entering tenant spaces without assistance, as the door hardware

         requires tight grasping. Violation: The tenant entrance doors have non-compliant hardware

         for disabled patrons, violating Section 4.13.9 of the ADAAG and Sections 309.4 and 404.2.7

         of the 2010 ADA Standards, whose resolution is readily achievable.

x.       The plaintiff had difficulty entering tenant spaces without assistance, as the required

         maneuvering clearance is not provided. Violation: The tenant entrance doors do not provide

         the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

         of the 2010 ADA Standards, whose resolution is readily achievable.

                              COUNT II – ADA VIOLATIONS
            AS TO J.S. PARTNERSHIP, LTD. AND LIMON & CILANTRO LATIN AND
                                PERUVIAN CUSINE, LLC

             26.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

      23 above as though fully set forth herein.

             27.     Defendants, J.S. PARTNERSHIP, LTD. and LIMON & CILANTRO LATIN

      AND PERUVIAN CUSINE, LLC, have discriminated, and continues to discriminate, against

      Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by January 26,

      1992 (or January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of

      $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the

      Commercial Property, include but are not limited to, the following:

         A. Access to Goods and Services

 i.      The plaintiff could not utilize the dining counter, as it is mounted too high. Violation: There

         are dining counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

         ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

                                                        9
Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 10 of 16




       achievable.

       B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The plaintiff could not exit the restroom area without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom area door does not provide the required

       latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

       ADA Standards, whose resolution is readily achievable.

iv.    The plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 v.    The plaintiff could not enter the accessible toilet compartment without assistance, as the

       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and

       4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.



                                                   10
Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 11 of 16




 vi.    The plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

vii.    The plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 ix.    The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  x.    The plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 xi.    The plaintiff could not transfer to the toilet without assistance, as the grab bars are missing.

        Violation: The grab bars do not comply with the requirements prescribed in Section 4.16.4

        and Figure 29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose



                                                     11
 Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 12 of 16




        resolution is readily achievable.

 xii.   The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-

        compliant distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG

        and Section 604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

xiii.   The plaintiff could not use the restroom without assistance, as the required clear floor space

        was not provided due to the dimensions. Violation: Compliant clear floor space is not provided

        in the restroom, violating Sections 4.2.3 and 4.22.3 of the ADAAG and Sections 304.3 and

        603.2 of the 2010 ADA Standards, whose resolution is readily achievable.

xiv.    The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the clear

        floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

 xv.    The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted

        at the required location. Violation: The toilet paper dispenser is not mounted in accordance

        with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA

        Standards, whose resolution is readily achievable.

xvi.    The plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

        operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

        4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

        readily achievable.

xvii.   The plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

        high. Violation: There are dispensers provided for public use in the restroom, with controls



                                                       12
Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 13 of 16




     outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

     308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                               RELIEF SOUGHT AND THE BASIS

         28.     The discriminatory violations described in both Counts are not an exclusive list of

  the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

  public accommodation in order to photograph and measure all of the discriminatory acts violating

  the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

  requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

  presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

  enjoyment of the Commercial Business and business located within the Commercial Property;

  Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

  notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

  necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

  to Federal Rule of Civil Procedure 34.

         29.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  business and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with



                                                   13
Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 14 of 16




  Disabilities Act.

        30.       Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

          31.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          32.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.



                                                     14
Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 15 of 16




         33.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

  employees and gross receipts of $500,000 or less). All other conditions precedent have been met

  by Plaintiff or waived by the Defendant.

         34.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

  business, located at and/or within the commercial property located at 7360 W 20th Avenue,

  Hialeah, Florida 33016, the exterior areas, and the common exterior areas of the Commercial

  Property and business located within the Commercial Property, to make those facilities readily

  accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendants cure the violations of the ADA.

         WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §



                                                   15
Case 1:21-cv-21465-JAL Document 1 Entered on FLSD Docket 04/15/2021 Page 16 of 16




  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: April 15, 2021

                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                 aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                      16
